Citation Nr: 0122602	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  00-12 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for service-connected 
posttraumatic stress disorder (PTSD), currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1966 through 
September 1972.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board on appeal from a June 1999 
rating decision that denied the veteran's claim for an 
increased rating for his service-connected PTSD and continued 
the 10 percent rating evaluation previously assigned for this 
condition.  The veteran expressed his disagreement with this 
decision in a NOD filed in March 2000.  A SOC was issued in 
March 2000 and the veteran perfected his appeal in May 2000, 
at that time requesting a hearing before the Board.

On June 27, 2001, a video-conference hearing was held before 
Bettina S. Callaway, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b)(c)(West 1991 
& Supp. 2000).  A transcript of that hearing has been 
associated with the record on appeal.


REMAND

At his hearing, the veteran informed this Board member that 
his numerous attempts to obtain his complete medical records 
from the VA Medical Center (VAMC) in Tuskegee, Alabama had 
been unsuccessful.  A review of the record reflects that in 
July 2001, these records were obtained by the veteran and 
forwarded directly to the Board.  The veteran had been 
previously notified of regulation 38 C.F.R. § 20.1304, which 
governs the submission of additional evidence in an appeal 
after the Board has received the file.  In pertinent part, 
that regulation provides that an appellant will be granted a 
period of 90 days following the mailing of notice to him that 
an appeal has been certified to the Board for appellate 
review and the appellate record has been transferred to the 
Board, during which time the appellant may submit additional 
evidence.  By the provisions of 38 C.F.R. § 20.1304(c), any 
such evidence so received at the Board, "must be referred to 
the agency of original jurisdiction for review and 
preparation of a supplemental statement of the case unless 
this procedural right is waived . . . ." (Emphasis added).  
The veteran clearly indicated he wished to waive his right to 
have this evidence reviewed initially by the agency of 
original jurisdiction.  Thus, it is not necessary to return 
the matter to the RO solely for their review of these 
additional medical records.

However, the veteran has indicated on his NOD and VA Form 9 
that these medical records from VAMC Tuskegee, Alabama were 
not included in the claims file and thus were not reviewed by 
a VA examiner in connection with his last VA psychiatric 
examination for compensation and pension purposes conducted 
in September 1997.  Given the veteran's complaints, his newly 
obtained VAMC medical records and the remoteness in time of 
his VA psychiatric examination, the Board believes that 
additional development, consisting of a current psychiatric 
examination of the veteran, should be conducted before it 
renders a final determination in this matter.

In regard to this additional development, the Board notes 
that there was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Implementing regulations were recently promulgated.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and implementing 
regulations promulgated on August 29, 
2001, are fully complied with and 
satisfied.

2. The RO should schedule the veteran for a 
VA PTSD psychiatric examination.  The 
purpose of this examination will be to 
determine the current severity of his 
PTSD.  The claims folder and a copy of 
this remand should be made available and 
reviewed by the examiner prior to the 
examination of the veteran.  The 
examiner should review the veteran's 
entire medical history, prior to 
offering an assessment of occupational 
and social impairment directly due to 
psychiatric disability.  The examiner 
should state in the examination report 
that such review was conducted.  The 
examiner must conduct a detailed mental 
status examination.  Any indicated tests 
or studies should be accomplished.  The 
examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached. The examiner 
should:

a) Indicate the exact diagnosis or 
diagnoses of the veteran's 
psychiatric disorder(s).

b) Evaluate and describe in detail the 
effect of the veteran's service-
connected psychiatric disorder may 
have on his occupational capacity.

c) Render an opinion whether the 
service-connected psychiatric 
disorder prevents employment.

d) State whether the veteran's PTSD is 
manifested by any of the following 
symptoms.  If so manifested, the 
examiner should state the frequency 
or severity of the symptom:
i) Depressed mood
ii) Anxiety
iii) Suspiciousness
iv) Panic attacks
v) Chronic sleep impairment
vi) Mild memory loss (such as 
forgetting names, directions, 
recent events)
vii) Flattened affect
viii)  Circumstantial, 
circumlocutory, or  stereotyped 
speech
ix) Difficulty in understanding 
complex commands
x) Impairment of short- and long-
term memory
xi) Impaired judgment
xii) Impaired abstract thinking
xiii) Disturbances of motivation 
and mood
xiv) Difficulty in establishing and 
maintaining effective work and 
social relationships
xv) Suicidal ideation
xvi) Obsessional rituals which 
interfere with routine 
activities
xvii) Speech intermittently 
illogical, obscure or irrelevant
xviii) Near-continuous panic or 
depression affecting the ability 
to function independently, 
appropriately and effectively
xix) Impaired impulse control 
(such as unprovoked irritability 
with periods of violence)
xx) Spatial disorientation
xxi) Neglect of personal 
appearance and hygiene
xxii) Difficulty in adapting to 
stressful circumstances 
(including work or a work-like 
setting )
xxiii) Inability to establish and 
maintain effective relationships
xxiv) Gross impairment in thought 
processes or communication
xxv) Persistent delusions or 
hallucinations
xxvi) Grossly inappropriate 
behavior
xxvii) Persistent danger of 
hurting self or others
xxviii) Intermittent ability to 
perform activities of daily 
living (including maintenance of 
minimal personal hygiene)
xxix) Disorientation to time or 
place
xxx) Memory loss for names of 
close relatives, own occupation, 
or own name

e) Discuss the effect, if any, of the 
veteran's PTSD, as opposed to any 
nonservice-connected psychiatric or 
physical disorders, on his social 
and industrial adaptability.  If it 
is medically impossible to 
distinguish such symptoms resulting 
from the various disorders, the 
examiner should specifically state 
so in the examination report.

f) Assign a Global Assessment of 
Functioning (GAF) designation for 
the veteran's service-connected 
PTSD consistent with the DSM-IV.  
The examiner must provide a 
definition of the score assigned 
and should indicate the degree of 
impairment it represents or 
otherwise explain the significance 
of the score.  The report should 
contain complete and detailed 
rationale for all opinions 
expressed.

When the foregoing development actions are complete, the RO 
should readjudicate the claim for an increased disability 
rating for service-connected PTSD.  If the benefit sought on 
appeal remains denied, the veteran and his representative 
should be provided with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




